DETAILED ACTION
Claims 1-20 are allowed.
Independent claims 1 and 11 are amended.
Independent claim 20 performs the method of amended claim 1.

Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2022 was filed after the mailing date of the Notice of Allowability on 06/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Statutory Review under 35 USC § 101
Claims 1-10 are directed towards a method and have been reviewed.
Claims 1-10 appear to remain statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions. The method is directed to receiving calls, receiving touch display input, and selectively searching a phonebook and/or an external database in a collective manner which, when viewed as a whole, is considered to be significantly more than an abstract idea.
Claims 11-19 are directed toward a system and have been reviewed.
Claims 11-19 appear to remain statutory, as the system includes hardware (a memory) as disclosed in ¶ 0049 of the applicant’s specification.
The processor is not being considered hardware at this time as the specification does not explicitly define it as hardware or hardware and software only.
The display is not being considered hardware at this time as the specification refers to an example of a cathode ray tube (CRT) that may display search results as in ¶ 0051 but does not explicitly define the display as hardware.
Further, claims 11-19 also remain statutory as they perform the method of claims 1-8 and 10, which are directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claim 20 is directed toward an article of manufacture and has been reviewed.
Claim 20 appears to remain statutory, as the article of manufacture excludes transitory signals (claim says non-transitory).
Further, claim 20 also remains statutory as it performs the method of claim 1, which is directed to significantly more than an abstract idea based on currently known judicial exceptions.

Allowable Subject Matter
Claims 1-20 are allowed.

Regarding independent claims 1, 11, and 20, upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention. Dependent claims 2-10 and 12-19 are allowed at least by virtue of their dependency on allowed base claims.


The cited references include Scott1¸ Ramamoorthy2, Karves3, and previously incorporated references Vasa4 and Nurminen5.


Scott teaches adding caller information for an incoming call to a personal address book (FIG. 8, ¶ 0113, 0121). Scott allows (¶ 0063) input in a dialing field to be compared to electronic contact records in the personal address book. This input can be used to compare and re-compare multiple times as the input changes. Scott also teaches (¶ 0064) performing a lookup of one or both of a global address/enterprise address book and a directory service.
Scott describes returning contact information (FIGs. 3C-3E, ¶ 0071-0072) in the form of contact records, which may be added to the personal address book. The user may decide to replace a contact record, updating a contact record, or even add a new contact record.

Ramamoorthy teaches (FIG. 4, ¶ 0038-0039) receiving a voice mail, analyzing it by parsing the spoken words in the voice mail message, then determining a phone number (and an associated name) within the voice mail message by parsing a series of words after a trigger word. Ramamoorthy shows (¶ 0041) that these phone numbers can be dialed, stored for later use, and more.

Karves teaches (FIGs. 2, col. 9, line 43-56) identifying a phone number for an incoming call and comparing it to a local phonebook database, performing its query elsewhere, namely at a network phonebook database, if there is no match.

	Vasa teaches (FIGs. 4A-4B, ¶ 0052-0053) querying both a default text messaging database and also an additional database, such as a phone book names and numbers database. The user is even capable of prioritizing querying of the phone book over the database or displaying results from one particular source with a higher priority.

	Nurminen teaches (FIG. 4, col. 7, lines 43-67) taking a content item (such as an e-mail) and identifying potential contacts within including parsing contact information such as telephone numbers or e-mail addresses within a selected portion of the content item.

The resulting claim limitations appear to be directed to storing contact information (including a phonebook phone number and a first keyword) in a phonebook based on a received call, storing contact information (including a database phone number and a second keyword) in a locally-stored yet separate and distinct database based on a received message, allowing a user to search through a phonebook but searching both the phonebook and the database for the desired keyword, identifying the second keyword in the database having been closely associated with the queried third keyword, providing the database phone number as derived from the database and not from the phonebook, and allowing it to be added to the phonebook as well.

The preceding is but a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner concludes that the cited references used in the previous rejection (such as Scott and Ramamoorthy) cannot be reasonably combined with other references (such as Vasa) in order to render the claims obvious as currently amended. 

The prior art does teach a portion of the required elements. Vasa teaches performing a query over both a text messaging database and a phone book, which addresses the claimed “searching the phonebook and the database with the received third keyword.”
The prior art does not appear to fully address requesting a phonebook application to perform a search over the phonebook application with a keyword, searching both the phonebook application and a secondary database (in which is stored separate contact information based on identified elements of a received message) and returning separate contact information for possible inclusion into the phonebook application at which the search originated.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. 

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Karves et al., European Patent Application 1,143,667 A2 (shares inventors with Karves US 7,085,257), “Method and system for accessing wirelessly a network phonebook and a journal database”
Karves ¶ 0009-0010 teaches an initial query of a phonebook database: if the phone number/destination is not found in an initial search query of the database, the wireless terminal user, optionally, may modify the search query of the system to the phonebook database. Karves ¶ 0013 teaches providing both a journal database and a phonebook database, searching a journal database and presenting matched background information to the user.

Greene et al., U.S. Patent No. 9,189,770, “Automatic Tracking of Contact Interactions”
Greene ABST describes determining who an email is being sent to and from and whether the email contains calendar information, searching a database to determine if senders or recipients are contacts, and performing different actions based on the sender or recipient being found in the database.


Bakos et al., Search Engine for Phonebook-based Smart Phone Networks”
Bakos p1, col. 2 recites “The phonebook is a rather static projection of the user’s social neighborhood: an average user does not add new phone numbers to the phonebook on a daily basis. On the contrary, the phone call log and traffic log are databases updated regularly, so they represent a rather dynamic projection of the user’s social neighborhood.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        August 8, 2022     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Scott et al., U.S. Patent Application Publication No. 2010/0203874
        2 Ramamoorthy et al., U.S. Patent Application Publication No. 2007/0286399
        3 Karves et al., U.S. Patent No. 7,085,257
        4 Vasa, U.S. Patent Application Publication No. 2008/0313182
        5 Nurminen et al., U.S. Patent No. 8,832,561